

116 HR 720 IH: To deem Federal employees excepted from furlough during a Government shutdown in fiscal year 2019 to be eligible for unemployment compensation, and for other purposes.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 720IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mr. Brown of Maryland (for himself, Mr. Raskin, Mr. Trone, Ms. Norton, Mr. Beyer, Mrs. Trahan, and Ms. Wexton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo deem Federal employees excepted from furlough during a Government shutdown in fiscal year 2019 to be eligible for unemployment compensation, and for other purposes. 
1.Eligibility for unemployment compensation during Government shutdownNotwithstanding any other provision of law, during fiscal year 2019, with respect to any lapse in appropriations beginning on or after December 22, 2018, any Federal employee who is excepted from furlough and is not being paid due to a lapse in appropriations shall be deemed to be separated from Federal service and eligible for unemployment compensation benefits under subchapter I of chapter 85 of title 5, United States Code, with no waiting period for such eligibility to accrue.  